Citation Nr: 1001596	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an initial compensable rating for service 
connected hearing loss of the left ear.  

2. Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and B.C.




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a hearing before a Decision Review 
Officer in April 2009, and the Veteran and B.C. testified at 
a hearing before the undersigned Veterans Law Judge in 
October 2009.  Transcripts of these hearings are of record.  

In correspondence dated in November 2008, the Veteran stated 
that he wanted to file a claim for service connection for 
eyesight loss caused by surgery in July 1978.  This claim has 
not yet been adjudicated by the RO, and it is REFERRED to the 
RO for appropriate action.  

The issue of entitlement to a compensable rating for left ear 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the October 2009 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
notified the Board that he wished to withdraw his claim for a 
rating in excess of 10 percent for service connected 
tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to the claim for an 
initial rating in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In November 2008, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to a 
rating in excess of 10 percent for tinnitus.  At the October 
2009 hearing, the Veteran stated that he wanted to withdraw 
his claim for a rating in excess of 10 percent for tinnitus.  
As a result, there remain no allegations of errors of fact or 
law for appellate consideration regarding this issue, and the 
Board does not have jurisdiction to review the appeal with 
respect to this issue.  The appeal for a rating in excess of 
10 percent for tinnitus is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for 
tinnitus is dismissed.   


REMAND

The Board remands the issue of entitlement to a compensable 
rating for left ear hearing loss for a VA examination.  The 
Veteran is entitled to a new VA examination where there is 
evidence that his service connected disability has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Veteran was last examined by VA in September 2007.  There 
is a February 2008 audiogram by a private audiologist of 
record.  At the October 2009 hearing, the Veteran reported 
that he has been experiencing increased hearing loss symptoms 
in his left ear since his last audiological examination.  He 
is competent to report an increased severity of his symptoms.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  Thus, the Veteran will be afforded a VA 
examination accompanied by a full review of the claims file 
to address his complaints of increased hearing loss of the 
left ear.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his left ear 
hearing loss that is not included in the 
current record.  The Veteran should be 
given the necessary authorizations for 
the release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  The Veteran should be afforded a VA 
audiological examination to determine the 
present severity of his left ear hearing 
loss.  The examination must be conducted 
in accordance with 38 C.F.R. § 4.85 
(hearing impairment examination must be 
conducted by a state-licensed audiologist 
and include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test).  


The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the August 2009 
Supplemental Statement of the Case and 
readjudicate the claim.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


